Name: Commission Regulation (EC) No 909/2004 of 29 April 2004 adapting Regulation (EC) No 2090/2002 laying down detailed rules for applying Council Regulation (EEC) No 386/90 as regards physical checks carried out when agricultural products qualifying for refunds are exported, by reason of the accession to the European Union of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  European construction;  agricultural activity
 Date Published: nan

 Avis juridique important|32004R0909Commission Regulation (EC) No 909/2004 of 29 April 2004 adapting Regulation (EC) No 2090/2002 laying down detailed rules for applying Council Regulation (EEC) No 386/90 as regards physical checks carried out when agricultural products qualifying for refunds are exported, by reason of the accession to the European Union of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia Official Journal L 163 , 30/04/2004 P. 0061 - 0062Commission Regulation (EC) No 909/2004of 29 April 2004adapting Regulation (EC) No 2090/2002 laying down detailed rules for applying Council Regulation (EEC) No 386/90 as regards physical checks carried out when agricultural products qualifying for refunds are exported, by reason of the accession to the European Union of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and SlovakiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof,Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 57(2) thereof,Whereas:(1) In view of the accession to the Community of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereinafter "the new Member States"), Commission Regulation (EC) No 2090/2002(1) should be adapted and provision should be made for certain indications in the languages of the new Member States.(2) Regulation (EC) No 2090/2002 should therefore be amended,HAS ADOPTED THIS REGULATION:Article 1Article 10 of Regulation (EC) No 2090/2002 is hereby amended as follows:1. In paragraph 5, the second subparagraph is replaced by the following:"If the customs office of exit or the office to which the T5 control copy is sent has taken a sample, one of the following shall be noted on the T5 control copy or, where applicable, on the national document to be returned to the competent authorities:- muestra recogida- odebranÃ ½ vzorek- udtaget prÃ ¸ve- Probe gezogen- vÃ µetud proov- Ã µÃ »Ã ®Ã Ã ¸Ã · Ã ´Ã µÃ ¯Ã ³Ã ¼Ã ±- Sample taken- Ã ©chantillon prÃ ©levÃ ©- campione prelevato- paraugs panemts- Bandinys paimtas- ellenorzÃ ©si mintavÃ ©tel megtÃ ¶rtÃ ©nt- kampjun meud- monster genomen- pobrana prÃ ³bka- Amostra colhida- odobratÃ ¡ vzorka- vzorec odvzet- nÃ ¤yte otettu- varuprov."2. In paragraph 6, point (a) is replaced by the following:"a) either one of the following:- resultado del anÃ ¡lisis conforme- vÃ ½sledek analÃ ½zy je v souladu- analyseresultat i orden- konformes Analyseergebnis- vastav analÃ ¼Ã ¼situlemus- Ã ±ÃÃ ¿Ã Ã ­Ã »Ã µÃ Ã ¼Ã ± Ã Ã ·Ã  Ã ±Ã ½Ã ¬Ã »Ã Ã Ã ·Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ¿- Results of tests conform- rÃ ©sultat d'analyse conforme- risultato di analisi conforme- analizes rezultati atbilst- Tyrimu rezultatai atitinka eksporto deklaracija- ellenorzÃ ©si eredmÃ ©ny megfelelo- rizultat ta'l-analizi konformi- analyseresultaat conform- wynik analizy zgodny- Resultado da anÃ ¡lise conforme- vÃ ½sledok testu je v sÃ ºlade- rezultat analize je v skladu z/s- analyysin tulos yhtÃ ¤pitÃ ¤vÃ ¤- Analysresultatet Ã ¶verensstÃ ¤mmer med exportdeklarationen."3. In paragraph 7, the second subparagraph is replaced by the following:"In such cases, the customs office of exit or the office to which the control copy T5 is sent shall indicate one of the following on the control copy T5 or, where applicable, on the national document to be returned to the competent authorities:- Solicitud de aplicaciÃ ³n del apartado 7 del artÃ ­culo 10 del Reglamento (CE) n ° 2090/2002. Oficina de aduana de salida o de destino del T5:...- ZÃ ¡dost o pouzitÃ ­ cl. 10 odst. 7 narÃ ­zenÃ ­ (ES) c. 2090/2002. Identifikace celnÃ ­ho Ã ºradu vÃ ½stupu nebo celnÃ ­ho Ã ºradu urcenÃ ­ T5:- Anmodning om anvendelse af artikel 10, stk. 7, i forordning (EF) nr. 2090/2002. Identifikation af udgangstoldstedet eller bestemmelsestoldstedet for T5:...- Antrag auf Anwendung von Artikel 10 Absatz 7 der Verordnung (EG) Nr. 2090/2002. Identifizierung der Ausgangszollstelle oder der Bestimmungsstelle des Kontrollexemplars T5:...- MÃ ¤Ã ¤ruse (EÃ ) nr 2090/2002 artikli 10 lÃ µike 7 kohaldamise taotlus. VÃ ¤ljumistolliasutus vÃ µi tolliasutus, kuhu saadetakse kontrolleksemplar T5:...- Ã Ã ¯Ã Ã ·Ã Ã · Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ®Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 10 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  7 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2090/2002. Ã Ã ¾Ã ±Ã ºÃ Ã ¯Ã ²Ã Ã Ã · Ã Ã ¿Ã Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã µÃ ¾Ã Ã ´Ã ¿Ã Ã ® Ã Ã ¿Ã Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ¿Ã T5: ...- Request for application of Article 10(7) of Regulation (EC) No 2090/2002. Identity of the customs office of exit or customs office receiving the control copy T5:...- Demande d'application de l'article 10, paragraphe 7, du rÃ ¨glement (CE) n ° 2090/2002. Identification du bureau de douane de sortie ou de destination du T5:...- Domanda di applicazione dell'articolo 10, paragrafo 7, del regolamento (CE) n. 2090/2002. Identificazione dell'ufficio doganale di uscita o di destinazione del T5:...- Pieprasijums piemerot Regulas (EK) Nr. 2090/2002 10. panta 7. punktu. Nobeiguma muitas punkta vai muitas punkta, kas sanem T5 kontroleksemplaru, identitate:...- Prasymas taikyti Reglamento (EB) Nr. 2090/2002 10 straipsnio 7 dali. Isvykimo muitines istaiga arba istaiga, kuriai issiunciamas T5 kontrolinis egzempliorius:...- A 2090/2002/EK rendelet 10. cikke (7) bekezdÃ ©sÃ ©nek alkalmazÃ ¡sÃ ¡ra irÃ ¡nyulÃ ³ kÃ ©relem. A kilÃ ©pÃ ©si vÃ ¡mhivatal vagy a T5 ellenorzo pÃ ©ldÃ ¡nyt Ã ¡tvevo hivatal azonosÃ ­tÃ ³ja:- Talba gall-applikazzjoni ta' l-Artikolu 10, paragrafu 7, tar-Regolament (KE) nru 2090/2002. Identifikazzjoni ta'l-ufficcju tad-dwana tat-tluq jew tal-wasla tat-T5:...- Verzoek om toepassing van artikel 10, lid 7, van Verordening (EG) nr. 2090/2002. Identificatie van het kantoor van uitgang of van bestemming van de T5:...- Wniosek o stosowanie art. 10 ust. 7 rozporzadzenia (WE) nr 2090/2002. Identyfikacja urzedu celnego wyjscia lub przeznaczenia T5.- Pedido de aplicaÃ §Ã £o do n.o 7 do artigo 10.o do Regulamento (CE) n.o 2090/2002. IdentificaÃ §Ã £o da estÃ ¢ncia aduaneira de saÃ ­da ou de destino do T5:...- Ziadost o uplatnovanie clÃ ¡nku 10 odsek 7 nariadenia (ES) c. 2090/2002. IdentifikÃ ¡cia colnÃ ©ho Ã ºradu vÃ ½stupu alebo colnÃ ©ho Ã ºradu urcenia T5:- Zahteva se uporaba clena 10, odstavka 7, Uredbe(ES) st. 2090/2002. Identifikacija carinskega urada izvoza ali namembnega kraja T5:- Asetuksen (EY) N:o 2090/2002 10 artiklan 7 kohdan soveltamista koskeva pyyntÃ ¶. Poistumistullitoimipaikan tai toimipaikan, johon T5-valvontakappale toimitetaan, tunnistustiedot:...- BegÃ ¤ran om tillÃ ¤mpning av artikel 10.7 i fÃ ¶rordning (EG) nr 2090/2002. Uppgift om utfartstullkontor eller bestÃ ¤mmelsetullkontor enligt kontrollexemplaret T5:..."Article 2This Regulation shall take effect subject to and on the date of entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 322, 27.11.2002, p. 4. Regulation as last amended by Regulation (EC) No 1429/2003 (OJ L 203, 12.8.2003, p. 13).